                                                       1   Bradley T. Austin, Esq.
                                                           Nevada Bar No. 13064
                                                       2   SNELL & WILMER L.L.P.
                                                       3   3883 Howard Hughes Parkway, Suite 1100
                                                           Las Vegas, Nevada 89169
                                                       4   Telephone: (702) 784-5200
                                                           Facsimile: (702) 784-5252
                                                       5   baustin@swlaw.com
                                                       6   Attorneys for Defendant
                                                           Equifax Information Services LLC
                                                       7

                                                       8                                UNITED STATES DISTRICT COURT
                                                       9                                        DISTRICT OF NEVADA
                                                      10
                                                           AMY K. JOHNSON,                                  )   Case No. 2:18-cv-01675-KJD-VCF
                                                      11                                                    )
                                                                                                            )   STIPULATION OF EXTENSION OF
                                                                                       Plaintiff,           )
                                                      12                                                        TIME FOR DEFENDANT EQUIFAX
                                                                                                            )
             3883 Howard Hughes Parkway, Suite 1100




                                                           vs.                                              )   INFORMATION SERVICES LLC TO
Snell & Wilmer




                                                      13                                                    )   FILE ANSWER
                    Las Vegas, Nevada 89169




                                                                                                            )
                         LAW OFFICES




                                                           EQUIFAX INFORMATION SERVICES LLC,
                          702.784.5200




                                                      14                                                    )
                                                                                                                (FIRST REQUEST)
                               L.L.P.




                                                                                                            )
                                                      15                               Defendant.           )
                                                      16          Defendant Equifax Information Services LLC (“Equifax”) has requested an extension of
                                                      17   time to answer, move or otherwise respond to the Complaint in this matter, to which Plaintiff has
                                                      18   no opposition. Accordingly, pursuant to LR IA 6-2, IT IS HEREBY STIPULATED AND
                                                      19   AGREED to by and among counsel, that Defendant Equifax Information Services LLC’s time to
                                                      20   answer, move or otherwise respond to the Complaint in this action is extended from September
                                                      21   27, 2018 through and including October 18, 2018. Plaintiff and Equifax are actively engaged in
                                                      22   settlement discussions. The additional time to respond to the Complaint will facilitate settlement
                                                      23   discussions.
                                                      24   ///
                                                      25   ///
                                                      26   ///
                                                      27

                                                      28
                                                       1            This stipulation is filed in good faith and not intended to cause delay.
                                                       2            Respectfully submitted this 26th day of September, 2018.
                                                       3
                                                                                                           SNELL & WILMER LLP
                                                       4
                                                                                                           By: /s/ Bradley Austin
                                                       5                                                   Bradley T. Austin
                                                                                                           Nevada Bar No. 13064
                                                       6
                                                                                                           3883 Howard Hughes Pkwy., Suite 1100
                                                       7                                                   Las Vegas, NV 89169
                                                                                                           Tel: 702-784-5200
                                                       8                                                   Fax: 702-784-5252
                                                                                                           Email: baustin@swlaw.com
                                                       9

                                                      10                                                   Attorneys for Defendant Equifax Information
                                                                                                           Services LLC
                                                      11
                                                                                                           No opposition
                                                      12
             3883 Howard Hughes Parkway, Suite 1100




                                                                                                            /s/ David Krieger
Snell & Wilmer




                                                      13                                                   David H. Krieger, Esq.
                    Las Vegas, Nevada 89169




                                                                                                           Nevada Bar No. 9086
                         LAW OFFICES

                          702.784.5200




                                                      14
                                                                                                           HAINES & KRIEGER, LLC
                               L.L.P.




                                                      15                                                   8985 S. Eastern Ave., Suite 350
                                                                                                           Henderson, NV 89123
                                                      16                                                   Phone: (702) 880-5554
                                                                                                           Fax: (702) 385-5518
                                                      17                                                   Email: dkrieger@hainesandkrieger.com
                                                      18
                                                                                                           Attorneys for Plaintiff
                                                      19

                                                      20

                                                      21                                                           IT IS SO ORDERED:

                                                      22
                                                                                                                   __________________________
                                                      23                                                           United States Magistrate Judge
                                                      24
                                                                                                                             October 15, 2018
                                                                                                                   DATED: __________________
                                                      25

                                                      26

                                                      27
                                                           4826-6640-6516
                                                      28

                                                                                                             -2-
